Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 9/24/2021, wherein claims 1-12 are pending. 
Election/Restrictions
Applicant’s election without traverse of species I, subspecies IA, II, and IV pertaining to claims 1-12 in the reply filed on 2/7/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: It is unclear what changes were made to the spec filed 10/27/2021 because there is no marked up copy. Please provide a marked up copy if changes were made from the spec filed 9/24/2021.
Drawings
The drawings are objected to because:

Fig. 1C includes improper shading which reduces legibility of the drawings. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings (MPEP 1.84)(a)(1) Photographs, including 

Regarding fig. 7G,  the line showing H_closure_RegionB_bevel  should be shortened because it extends beyond the height of the region B bevel.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, claim 2 contains multiple sentences. Only one sentence is permitted per claim. The period at the end of line 1 should be replaced with a comma.
Regarding claim 7, it is unclear how the third coefficient of friction and fourth coefficient of friction are different from each other. The examiner does not find where the specification explains this feature. Please clarify.

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. (U.S. Patent No. 3501775) in view of Wilson (U.S. 5758366) and further in view of Guerrero (U.S. 20160249693).
Regarding claim 10, Demers teaches a belt (figs. I-IV, XIII-XV), comprising: a shaped structure (1), wherein the structure has a first base portion (31a,31b between beveled sections, fig. XV, at 1 excluding A,B, see annotated fig.)  with a first rectangular cross-section (rectangular cross section of 31a,31b between beveled sections, fig. XV) , a first bevel portion (33’ on left, fig. XV) with a first triangular cross-section superjacent the first base portion (figs. I, XIII, when oriented such that the outer edge of the first bevel portion extends upward), a first closure region (31a within A, see annotated fig.)  at a first end of the shaped structure and integral therewith (figs. I,II; 31a within A is at the end of 1 and integral with 1), and a second closure region (31a with B, see annotated fig.)  at a second end of the shaped structure and integral therewith (figs. I, II; 31a within B is at the end of 1 and integral with 1), wherein the first end and the second end are at opposite ends of the shaped structure (figs. I,II); a first portion  (22,24) of a fastener attached to the first closure region (col. 3, lines 33-39); and a second portion (2) of the fastener attached to the second closure region (col. 3, lines 33-39)(fig. II); wherein the first closure region has a second base portion (31a between beveled sections within A)  with a second rectangular cross-section (rectangular cross section of 31a between beveled sections within A, fig. XIII) that is different than the first rectangular cross-section (rectangular cross section of 31a,31b between beveled sections, fig. XV) (the first rectangular cross section is thicker), a second bevel portion (33’ on left of 31a forming the triangular cross section, also shown in the annotated fig. 

Wilson teaches a belt (100)made of foam rubber material (col. 3, lines 39-46) and using a hook and loop fastener to fasten the belt around the wearer (col. 2, lines 65-67, col. 3, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the belt of Demers out of a foam rubber material in view of Wilson in order to improve retention of a garment under the belt (col. 3, lines 39-46 of Wilson) and to have replaced 24 and 2 of  
The Demers/Wilson combined reference doesn’t specifically teach the foam rubber being a polyurethane foam rubber.
Guerrero teaches a garment (100) formed of a resilient material such as polyurethane foam rubber (para. 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention  to have made the foam rubber of the combined reference out of polyurethane in view of Guerrero  because Polyurethane provides excellent resiliency and flexibility, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07). 
Regarding claim 11, the Demers/Wilson/Guerrero combined reference doesn’t comment on the shaped polyurethane foam rubber structure having a first color, the first portion of the hook and loop fastener having a second color, and the second portion of the hook and loop fastener having a third color.  
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the shaped polyurethane foam rubber structure to have a first color, the first portion of the hook and loop fastener to have a second color, and the second portion of the hook and loop fastener to have a third color because  a change in aesthetic (ornamental) design generally will not support 
Regarding claim 12, the Demers/Wilson/Guerrero combined reference teaches the shaped polyurethane foam rubber structure has an outer surface (16) having a first coefficient of friction (coefficient of friction of polyurethane foam rubber) , and an inner surface (18) having a second coefficient of friction (coefficient of friction of polyurethane foam rubber), but doesn’t specifically teach the first color and the second color are the same.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the first color and the second color of the combined reference to be the same because  a change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431(MPEP 2144.04) and applicant does not provide criticality for this feature (para. 66 of applicant’s spec).

    PNG
    media_image1.png
    402
    558
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 1,4-6, 8 and 9 are allowed. Claims 2, 3 and 7 would be allowed if rewritten to overcome the 112(b) rejections. The closest prior arts found are Demers et al. (U.S. Patent No. 3501775) and Backs (U.S. Patent No. 5953749) however Demers and Backs fail to teach first, second, and third base heights  and first, second, and third bevel heights meeting the equations of claim 1. No other prior art was found to suitably combine with Demers and Backs to teach these features.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN E DURHAM/Primary Examiner, Art Unit 3732